Citation Nr: 1039771	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota granted service connection for PTSD and awarded an 
initial evaluation of 50 percent, effective from June 21, 2004.  

During the current appeal, and specifically by an October 2007 
rating decision, the RO granted an increased initial evaluation 
of 70 percent for PTSD, effective from June 21, 2004, the date of 
receipt of the Veteran's claim.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (holding that a "decision awarding a higher rating, 
but less than the maximum available benefit . . . does not . . . 
abrogate the pending appeal . . . .").  Thus, the Veteran's 
increased rating claim remains on appeal.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a higher initial 
evaluation for PTSD.  Unfortunately, the Board finds that the 
record is inadequate to determine the current status of the 
Veteran's service-connected PTSD. 

Specifically, a September 2007 VA treatment record indicates that 
the Veteran's PTSD may have worsened since his last VA 
examination in July 2007.  The September 2007 VA treatment record 
reflects that the Veteran reported mildly worsened PTSD symptoms.  
The Veteran was assigned a Global Assessment of Functioning (GAF) 
Scale score of 43.  The July 2007 VA examination report reflects 
that the Veteran had a higher GAF score of 50.  As the September 
2007 VA treatment record indicates that the Veteran's service-
connected PTSD may have worsened since the most recent VA 
examination, which was conducted more than three years ago, the 
Board finds that the July 2007 VA examination is not sufficiently 
contemporaneous for purposes of evaluating the current nature and 
severity of the Veteran's service-connected disability.  
Accordingly, a remand is warranted to accord the Veteran an 
opportunity to undergo a new VA examination to determine the 
current nature and extent of his PTSD.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the most recent VA treatment record in the claims 
folder is dated in September 2007.  Consequently, on remand, an 
attempt should be made to procure, and to associate with the 
claims file, records of any pertinent treatment that the Veteran 
may have received through the St. Cloud, Minnesota, VA Medical 
Center (VAMC) since September 2007.  

In June 2008 and October 2008, the Board received letters and 
documents from S.R. a certified trauma specialist, pertaining to 
the Veteran's claim.  Many of the documents submitted by S.R. are 
duplicates of documents in the claims folder.  The Board notes 
that VA regulations require that pertinent evidence submitted by 
the Veteran must be referred to the agency of original 
jurisdiction (AOJ) for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the Veteran or representative.  38 C.F.R. §§ 
19.37, 20.1304 (2009).  There is no evidence that the Veteran 
waived RO jurisdiction over the new evidence.  As some of the 
letters from S.R. discuss his credentials and are thus pertinent 
to the claim, a readjudication of the issue on appeal is 
necessary on remand.  38 C.F.R. §§ 19.37, 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain, and associate with the claims 
folder, copies of records of PTSD treatment 
that the Veteran may have received at the St. 
Cloud, Minnesota, VAMC since September 2007.  
If no records are available, an annotation of 
this fact should be made in the claims 
folder.

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and extent of the 
service-connected PTSD.  The claims folder 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

Any testing deemed necessary should be 
performed.  All pertinent psychiatric 
pathology should be noted in the examination 
report.  As part of the evaluation, the 
examiner is requested to assign a GAF score 
and to provide an explanation of the score's 
meaning.

In addition, the examiner should address the 
impact of the service-connected PTSD on the 
Veteran's occupational functioning 
(regardless of his age).  

A complete rationale for all opinions 
expressed must be provided.  

3.  Thereafter, readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 70 percent for PTSD.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the Veteran an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


